Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed April 19th, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C 112(b) previously set forth in the Non-Final Office Action mailed January 19th, 2022.
Response to Arguments
Applicant's arguments filed April 19th, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant states that the Baumgarten reference fails to teach “generating a first predictive model, that is predictive of a characteristic of the worksite, based on the georeferenced data" and "generating a second predictive model, that is predictive of a characteristic of the worksite, based on the field data" through the section as used in the office action detailing the generation of a working machine’s machine program maps.  Specifically, applicant focuses on the teaching of a program map for optimizing the functions of an agricultural working device as being separate and distinct from the claimed invention’s recitation of model generation.  However, the examiner respectfully disagrees with this assertion, noting that a program map and model are not exclusive.  The modeling step as taught by the applicant’s claimed invention is inherent in the teachings of Baumgarten’s program map.  This program map is developed by the working machine’s computer in response to already known information, and again in response to information taken up during harvesting of the field, which reads on “based on georeferenced data” and “based on the field data” respectively.  More centrally, to have created a “program map” which controls multiple functions of a working machine reads on the creation of a predictive model, as written in the applicant’s high-level description of simply “generating a first/second predictive model”, because a program map inherently entails a sort of model generated by the machine in order to predict the required settings for the interacting processes to both interact properly with the environment and with each other.  The program map that models the harvesting process is not a mere control setting, as it is based on known data which leads to a predicted best-fit control model ([0034] “At the beginning of the harvesting process, an initial modeling of the harvesting process, which is based on a data base characteristic for the harvesting process underway, is carried out by determining at least one program map. Next, an initial working point of the at least one working unit is determined on the basis of the initial modeling, and is used to start up the self- propelled harvesting machine”).  That is to say, the program map is based on the machine’s prediction of worksite characteristics that affect the harvest process.  Therefore, in accordance with the broadest reasonable interpretation of the claims as currently written, the program mapping generated n response to known crop conditions and conditions of the field during harvesting does read on generation of a predictive model, as described in the applicant’s claims.
Regarding Claim 12, applicant states that the Baumgarten reference does not teach "a communication system configured to identify a priori, georeferenced vegetative index data for a worksite" and "a model generator system configured to receive the a priori, georeferenced vegetative index data and field data and generate a first predictive model based on the a priori georeferenced vegetative index data". See the above discussion regarding Claim 1 detailing why the Baumgarten reference reads on “and generate a first predictive model based on the a priori georeferenced vegetative index data".  Regarding the “a priori, georeferenced vegetative index data for a worksite", the limitations is read in accordance with the broadest reasonable interpretation of the claims as currently written.  The a priori vegetative index is merely a high level citation that it is received and used by the model generation, bath in the claims and specification, and as such the Baumgarten selection “on the basis of a large number of stand data for a particular kind of crop,” does read on the limitation as currently written.  Under a broadest reasonable interpretation of the claims, the known vegetation information known in advance by the system of Baumgarten does read on the claim limitation of a vegetative index as claimed, and therefore the rejection under 102 is proper.
Regarding Claim 19, The argument is moot as it is not based on the claims as examined in the office action mailed 1/19/2022 but rather on the amended claims submitted 4/19/2022.  The applicant’s cited limitations to argue against the rejection, such as “a model generator system configured to generate a plurality of different predictive models, based on the georeferenced data and the field data, each predictive model corresponding to a different controllable subsystem of the plurality of controllable subsystems of the work machine and predictive of a characteristic of the worksite” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.  However, as the change is minor and arguments against the rejection are stated by the applicant to be based on “at least the reasons discussed above with regard to the rejection of independent claim 1”, see the above response to arguments regarding the rejection of Claim 1 in reference to the rejection under 102 of Claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 9-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Baumgarten (US 20120004813), herein after referred to as Baumgarten.
Regarding Claim 1, Baumgarten teaches:
identifying georeferenced data for the worksite that was generated prior to the machine performing the operation at the worksite; ([0035] ”On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes”)
collecting field data, with a sensor on the machine, as the machine is performing an operation at the worksite, the field data corresponding to a portion of the worksite; ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
generating a first predictive model, that is predictive of a characteristic of the worksite, based on the georeferenced data ([0034] “At the beginning of the harvesting process, an initial modeling of the harvesting process, which is based on a data base characteristic for the harvesting process underway, is carried out by determining at least one program map. Next, an initial working point of the at least one working unit is determined on the basis of the initial modeling, and is used to start up the self-propelled harvesting machine. ” [0035] “At the beginning of the automation process, an initial model of the harvesting process is provided in a first step 50. Before the model is initialized, at least one input variable and one output variable which are decisive for feedback control must be selected. An input variable could be derived from the specification of the kind of crop, for instance, on the basis of which the rotor speed of a separating rotor to be set for the specific kind of crop can be derived. An output variable could be adherence to a certain value for loss due to cleaning, for instance. On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes”)
generating a second predictive model, that is predictive of a characteristic of the worksite, based on the field data; ([0036] “Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process … The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
calculating a first model quality metric, for the first predictive model, indicative of model accuracy; ([0035] “The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes, and/or specific information about harvesting machine 1 and/or the experiential knowledge of operators that was collected. The initial program map KFi forms the basis for determining an initial working point APi in step 51, which is used to determine the adjustment parameters of the working units at the start of a harvesting process.” [0036] “The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
 calculating a second model quality metric, for the second predictive model, indicative of model accuracy; ([0039] “In step 56 the newly determined working point AP(n) is subjected to a plausibility check to prevent adjustment parameters from being output due to the newly determined working point AP(n) that would rule out a meaningful harvesting operation. Examples in this case would be rotor speeds that are too high or too low, or a setting of the sieve width of cleaning unit 17 that is too small or too large. For this purpose, the adjustment parameters resulting from the newly determined working point AP(n) which is approximated incrementally are subjected to an analysis during the plausibility check, on the basis of expert knowledge stored in control/regulating unit 33, wherein the expert knowledge takes into account the interrelationships of various efficiency parameters, quality criteria, and working parameters of the working units. For example, the grain loss due to cleaning is a contrary quality criterium for increasing the rotational speed of cleaning fan 16 in order to improve the cleanliness of the grain during the incremental approximation of the working point AP(n), since an increase in air flow through cleaning device 17 increases the risk that grains will be blown out of cleaning device 17, thereby resulting in a worsening of the efficiency parameter "grain loss". Contrary efficiency parameters and/or quality criteria are checked in this regard in step 56. If no deviations of a contrary efficiency parameter and/or quality criterium are identified, the approximation step AS is carried out at the working point AP(n), which was determined, in subsequent step 57. However, if an impermissible deviation of the contrary efficiency parameters and/or quality criteria is found, the plausibility check in step 56 proceeds to step 55.”)
selecting one of the first model and the second model as a selected model, based on the calculated first quality metric and second quality metric; ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1).”)
and controlling a subsystem of the machine, using the selected model, to perform the operation. ([0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Regarding Claim 2, Baumgarten teaches:
determining whether the first model quality metric and second model quality metric meet a model quality threshold. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.”)
Regarding Claim 3, Baumgarten teaches:
comparing the first quality metric and the second quality metric; ([0040] “ As described above, if the new working point AP(n) was confirmed in the plausibility check in step 56, an approximation step AS toward working point AP(n) is carried out in subsequent step 57. An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n). The increment SW(n) is preferably set to a value that is less than the value of the aforementioned difference that is obtained. After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors.”)
and selecting the first model or the second model based on the comparison between the first quality metric and second quality metric. ([0037] “ Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Regarding Claim 6, Baumgarten teaches:
controlling the plurality of different subsystems on the machine. ([0050] “Some of the initially stated working units, such as blower 16 or threshing part 7 or axial threshing-separating rotor, are monitored with respect to the drive speed thereof, thereby making it possible to determine slip occurring on same.” [0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Regarding Claim 9, Baumgarten teaches the method of Claim 1 and Claim 2, from which Claim 9 depends.
Regarding Claim 10, Baumgarten teaches:
calculating an error value indicative of model error based on a comparison of model values from the generated predictive model to field values in the collected field data. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). [0040] “An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n).”)
Regarding Claim 11, Baumgarten teaches:
iteratively repeating steps of collecting field data, updating the predictive model based on the field data, calculating a model quality metric for the updated predictive model and determining whether the predictive model is a qualified predicative model, while the machine is performing the operation. ([Fig. 3] [0041] “FIG. 3 shows a flow chart of a second embodiment of the method. This embodiment differs from that shown in the flow chart in FIG. 2 in that, after approximation step AS has been carried out in step 57, an additional step 58 is carried out, which represents a waiting phase in the execution of the method, in which a waiting period lasting for a definable length of time ensues until a quasistationary state of harvesting machine 1 is reached before the process jumps back to step 52 for renewed adaptation of program map KF(n) with consideration for updated measurement data. The measurement data captured by the sensors are not incorporated into the optimization process during the waiting period for the quasistationary state of the working unit. This additional step makes it possible to reduce the amount of computing effort required to implement the method according to the invention. Step 54, in which the program map KF(n) is validated, therefore has greater significance, in order to identify significant deviations of the model from the actual harvesting conditions. To prevent systematic measurement errors from occurring and accumulating during a longer operation of at least one working unit in a certain working range, extreme values of the input variables are set and run on the at least one working unit in a procedure running in parallel to the method steps of adaptation of program map 52, validation 54, and plausibility check 56, at regular intervals and in alternation.”
Regarding Claim 12, Baumgarten teaches:
a communication system configured to identify a priori, georeferenced vegetative index data for a worksite; ([0035] ” On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes” [0045]] “The initial program maps KFAi and KFRi are determined e.g. on the basis of a large number of stand data for a particular kind of crop, which are collected in the previous harvesting processes, on the basis of which the initial setting of the rotational speed of the separating rotor is derived at the beginning of a new harvesting process.”)
an in situ data collection system that collects field data, with a sensor on the work machine, as the work machine is performing an operation at the worksite, the field data corresponding to a portion of the worksite; ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
a model generator system configured to receive the a priori, georeferenced vegetative index data and field data and generate a first predictive model based on the a prior georeferenced vegetative index data and a second predictive model based on the field data; ([0034] “At the beginning of the harvesting process, an initial modeling of the harvesting process, which is based on a data base characteristic for the harvesting process underway, is carried out by determining at least one program map. Next, an initial working point of the at least one working unit is determined on the basis of the initial modeling, and is used to start up the self-propelled harvesting machine.  [0035] “At the beginning of the automation process, an initial model of the harvesting process is provided in a first step 50. Before the model is initialized, at least one input variable and one output variable which are decisive for feedback control must be selected ... On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes.” [0036] “Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process … The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
and a model evaluation system configured to calculate a first model quality metric for the first predictive model and a second model quality metric for the second predictive model, and determine whether the first and second predictive models are qualified predictive model; ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
and a control system that, if one of the first and second predictive models is a qualified predictive model, controls a subsystem of the machine using the qualified predictive model. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1).” [0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Regarding Claim 13, Baumgarten teaches:
a model quality metric generator configured to calculate the model quality metric for the predictive model based on a set of model quality rules. ([0039] “ In step 56 the newly determined working point AP(n) is subjected to a plausibility check to prevent adjustment parameters from being output due to the newly determined working point AP(n) that would rule out a meaningful harvesting operation. Examples in this case would be rotor speeds that are too high or too low, or a setting of the sieve width of cleaning unit 17 that is too small or too large. For this purpose, the adjustment parameters resulting from the newly determined working point AP(n) which is approximated incrementally are subjected to an analysis during the plausibility check, on the basis of expert knowledge stored in control/regulating unit 33, wherein the expert knowledge takes into account the interrelationships of various efficiency parameters, quality criteria, and working parameters of the working units.” [0040] “As described above, if the new working point AP(n) was confirmed in the plausibility check in step 56, an approximation step AS toward working point AP(n) is carried out in subsequent step 57. An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n). The increment SW(n) is preferably set to a value that is less than the value of the aforementioned difference that is obtained. After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors.”)
Regarding Claim 14, Baumgarten teaches:
evaluation trigger logic configured to detect an evaluation trigger and, in response, generate a trigger output for the model evaluation system to evaluate an alternative predictive model. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Regarding Claim 15, Baumgarten teaches:
wherein the model generation system is configured to, in response to the trigger output, generate the alternative predictive model using alternative a priori data for the worksite. ([0040] “ After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors. If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”
Regarding Claim 16, Baumgarten teaches:
wherein the model generation system is configured to, in response to the trigger output, generate the alternative predictive model using an alternative model generation mechanism. ([0049] “ The method according to the invention is therefore used for the purpose of safeguarding the machine functions by adapting the at least one program map KF(n) for the affected working unit to the situation, which has changed due to the disruption, and on the basis of which the new working point AP(n) is determined. The difference from the intended optimization of the harvesting process described above with regard to a balanced relationship of losses of interacting working units is that the automated adjustment according to the method, which now takes place, involves eliminating the cause of the disruption and maintaining operation of harvesting machine 1. Once the disruption has been eliminated, the method according to the invention can automatically reorient itself to the originally specified target setting.”)
Regarding Claim 17, Baumgarten teaches:
wherein the model generator system is configured to generate the first predictive model and the second predictive model as corresponding to a specific controllable subsystem, and wherein the control system uses each of the predictive models to control the corresponding specific controllable subsystem. ([0045] “The method starts with the initial modeling of the separation process by determining two program maps KFA and KFR, as shown in FIGS. 4 and 5, one of which is for separation and the other of which is for cleaning, since interactions occur between said working units due to the change in separating rotor speed. The initial program maps KFAi and KFRi are determined e.g. on the basis of a large number of stand data for a particular kind of crop, which are collected in the previous harvesting processes, on the basis of which the initial setting of the rotational speed of the separating rotor is derived at the beginning of a new harvesting process. The possible selection of one or more input variables for determining the program map KF for the process of separation includes the rotor speed as well as the adjustment of the rotor closure flaps, the longitudinal and/or transverse inclination of combine harvester 2, or a variable which is dependent on the throughput in the various working units of combine harvester 2. The variable that is dependent on throughput can be broken down further, e.g. in terms of grain throughput and/or the layer thickness and/or the conveying speed in feed rake 6, on the return pan or the grain pan.” [0047] “FIG. 4 shows, as an example, a program map KFA(n) for the separation process, in which the losses due to separation are shown as output variable as a function of the rotor speed and a variable that is dependent on throughput, such as the layer thickness in feed rake 6, as the input variable. As mentioned above, the rotor speed of the separating rotor can be determined using the speed sensor, and the layer thickness can be determined by a layer-height sensor in feed rake 6. FIG. 5 shows, as an example, a program map KFR(n) for cleaning, which depicts the losses due to cleaning as output variable, as a function of rotor speed and layer thickness. To reach the goal of a balanced setting of separation and cleaning, both program maps KFA(n) and KFR(n) are used to determine the optimal working point AP(n) of the rotor speed on the basis of the program maps KFA(n) and KFR(n), i.e. the common working point AP(n), at which the losses due to separation and cleaning are at a minimum for the current harvesting conditions. The illustration of the program map KFA in FIG. 4 shows the working point AP(n) for the rotor speed as well as additional measurement points MP which were recorded during the harvesting process”)
Regarding Claim 18, Baumgarten teaches:
wherein the model quality metric generator is configured to calculate the model quality metric by calculating an error vector based on values generated by the predictive model and actual values in the collected field data. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.”)
Regarding Claim 19, Baumgarten teaches:
a communication system configured to receive georeferenced data for a worksite; ([0010] “The basic parametrization can be carried out on the basis of evaluated data from earlier harvesting processes and/or specific information on the combine harvester and/or the historical experience of operators, which can be stored in a control unit for executing the method.” [0020] “In a preferred development of the method, data that are obtained by measurements carried out during the harvesting process, and which influence the harvesting process, are detected and stored. These data can be used for subsequent harvesting processes to base the procedure of initial modeling on an increasingly expanding data base, thereby continuously refining the data base”)
an in situ data collection system configured to collect field data, with a sensor on the work machine, as the work machine is performing an operation at the worksite, for a portion of the worksite; ([0036] “The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
a plurality of controllable subsystems; ([Fig. 1] [0050] “Some of the initially stated working units, such as blower 16 or threshing part 7 or axial threshing-separating rotor, are monitored with respect to the drive speed thereof, thereby making it possible to determine slip occurring on same.”)
a model generator system configured to generate a plurality of different predictive models, based on the georeferenced data and the field data, each predictive model corresponding to a different controllable subsystem of the plurality of controllable subsystems of the work machine and predictive of a characteristic of the worksite; ([0035] “The method steps are described below with reference to a flow chart as shown in FIG. 2, which depicts a first embodiment of the method. At the beginning of the automation process, an initial model of the harvesting process is provided in a first step 50. Before the model is initialized, at least one input variable and one output variable which are decisive for feedback control must be selected. An input variable could be derived from the specification of the kind of crop, for instance, on the basis of which the rotor speed of a separating rotor to be set for the specific kind of crop can be derived. An output variable could be adherence to a certain value for loss due to cleaning, for instance. On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes, and/or specific information about harvesting machine 1 and/or the experiential knowledge of operators that was collected.” [0045] “The method starts with the initial modeling of the separation process by determining two program maps KFA and KFR, as shown in FIGS. 4 and 5, one of which is for separation and the other of which is for cleaning, since interactions occur between said working units due to the change in separating rotor speed. The initial program maps KFAi and KFRi are determined e.g. on the basis of a large number of stand data for a particular kind of crop, which are collected in the previous harvesting processes, on the basis of which the initial setting of the rotational speed of the separating rotor is derived at the beginning of a new harvesting process. The possible selection of one or more input variables for determining the program map KF for the process of separation includes the rotor speed as well as the adjustment of the rotor closure flaps, the longitudinal and/or transverse inclination of combine harvester 2, or a variable which is dependent on the throughput in the various working units of combine harvester 2. The variable that is dependent on throughput can be broken down further, e.g. in terms of grain throughput and/or the layer thickness and/or the conveying speed in feed rake 6, on the return pan or the grain pan.”
a model evaluation system configured to calculate a model quality metric for each of the predictive models, based on a set of model quality rules ([0039] “In step 56 the newly determined working point AP(n) is subjected to a plausibility check to prevent adjustment parameters from being output due to the newly determined working point AP(n) that would rule out a meaningful harvesting operation. Examples in this case would be rotor speeds that are too high or too low, or a setting of the sieve width of cleaning unit 17 that is too small or too large. For this purpose, the adjustment parameters resulting from the newly determined working point AP(n) which is approximated incrementally are subjected to an analysis during the plausibility check, on the basis of expert knowledge stored in control/regulating unit 33, wherein the expert knowledge takes into account the interrelationships of various efficiency parameters, quality criteria, and working parameters of the working units. For example, the grain loss due to cleaning is a contrary quality criterium for increasing the rotational speed of cleaning fan 16 in order to improve the cleanliness of the grain during the incremental approximation of the working point AP(n), since an increase in air flow through cleaning device 17 increases the risk that grains will be blown out of cleaning device 17, thereby resulting in a worsening of the efficiency parameter "grain loss". Contrary efficiency parameters and/or quality criteria are checked in this regard in step 56.”)
and determine whether each of the predictive models is a qualified predictive model based on the model quality metrics; ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method.” [0039] “If no deviations of a contrary efficiency parameter and/or quality criterium are identified, the approximation step AS is carried out at the working point AP(n), which was determined, in subsequent step 57. However, if an impermissible deviation of the contrary efficiency parameters and/or quality criteria is found, the plausibility check in step 56 proceeds to step 55.”)
and a control system that generates control signals to control each of the controllable subsystems using a corresponding qualified predictive model. ([0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”
Regarding Claim 20, Baumgarten teaches:
wherein the controllable subsystems comprise controllable harvester subsystems. ([Fig. 1] [0050] “Some of the initially stated working units, such as blower 16 or threshing part 7 or axial threshing-separating rotor, are monitored with respect to the drive speed thereof, thereby making it possible to determine slip occurring on same.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Gall (US 20170223947), herein after referred to as Gall.
Baumgarten teaches the method of Claim 1, but does not teach:
obtaining a priori georeferenced vegetative index data, from a remote system, corresponding to the worksite.
Gall teaches:
obtaining a priori georeferenced vegetative index data, from a remote system, corresponding to the worksite. ([0041] “Although the mobile platform 14 is exemplarily illustrated throughout the various figures as a terrestrial vehicle, e.g., a manned or unmanned terrestrial vehicle, it is envisioned that the mobile platform 14 can be a manned or unmanned aerial vehicle, e.g., a remote controlled aerial vehicle, and remain within the scope of the present disclosure.” [0044] “In various embodiments, once the images and data are captured and analyzed, a researcher can track such things as Leaf Area Index (LAI) and Normalized Difference Vegetative Index (NDVI) of a plant or plot, thereby enabling the system 10 to test and accurately evaluate factors related to plant performance, including how treatments, such as different seed treatments, affect the LAI and NDVI data acquired from a given plot. [0053] “The acquired data for analysis and location data (e.g., the GPS coordinates) can be stored in the data processing system 38, or transmitted to one or more separate database or computer based system in any way known or anticipated in the art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural information analysis field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to obtain prior knowledge data of the worksite from a remote system as taught by Gall to evaluate plant performance and the effect of different treatments applied to seeds and plants. [0044]. Motivation to combine Baumgarten with Gall to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Sauder (US 2016023500), herein after referred to as Sauder.
Baumgarten teaches the system of Claim 1, but not:
obtaining stalk diameter data corresponding to a portion of the worksite, with a stalk diameter sensor on the machine, as the machine is performing a harvesting operation at the worksite.
Sauder teaches:
obtaining stalk diameter data corresponding to a portion of the worksite, with a stalk diameter sensor on the machine, as the machine is performing a harvesting operation at the worksite. ([0078] “As the combine 10 traverses the field, the harvest monitor 200 preferably records the yield over time using the signal from the yield sensor 54 as is known in the art.” [0082] “A process 2200 for estimating the yield of each stalk is illustrated in FIG. 27. At step 2100, the monitor board 250 begins recording the position of and diameter of each stalk 25 as described herein with respect to FIG. 19. At step 2010, the monitor board begins recording the signal from the yield sensor 54 to generate a yield curve 3110 (FIG. 21).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural harvesting machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to collect stalk diameter data during a harvest operation as taught by Sauder to estimate crop yield [0078]. Motivation to combine Baumgarten with Sauder to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural harvesting machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Perry (US 20190050948), herein after referred to as Perry.
Baumgarten teaches the method of Claim 1, but does not explicitly teach:
retrieving weather data;
and generating the first model quality metric based, at least in part, on the weather data.
Perry teaches:
retrieving weather data; ([0040] “The agronomist client device 108 communicates with the crop prediction system 125 via the network 120 to access crop prediction information generated by the crop prediction system.”  [0081/0082] “Examples of geographic information stored by the geographic database 135 can include:  Past, present, and predicted future weather events, patterns, or phenomena, including precipitation and rainfall, temperature, sunlight, humidity, growing days, and the like;”)
and generating the first model quality metric based, at least in part, on the weather data. ([0040] “The agronomist client device 108 communicates with the crop prediction system 125 via the network 120 to access crop prediction information generated by the crop prediction system. In one embodiment, a user of the agronomist client device 108 (such as an agricultural specialist, an individual scouting or observing a planted crop, etc.) can review the crop prediction information, including a set of farming operations identified by the crop prediction system 125 to optimize a predicted crop production, and can modify the identified set of farming operations. ... The user of the agronomist client device 108 can … change the harvest date, for instance by moving the harvest date up based on expected inclement weather. In other words, a user of the agronomist client device 108 can modify farming operations identified by the crop prediction system 125 as optimal based on information available to the user but not available to the crop prediction system 125 at the time the predictions were made.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural information processing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to retrieve weather data and use it to determine whether preexisting models are still accurate as taught by Perry to gather data to train machine learning processes used in crop prediction models [0054]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural data analysis and knowledge well known in the art, as well as from Baumgarten [0056].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten in view of Bonefas (US 20120083982), herein after referred to as Bonefas.
Baumgarten teaches the system of Claim 1, but does not teach:
collecting field obscurant data with an obscurant sensor;
and generating the second model quality metric based, at least in part, on the field obscurant data.
Bonefas teaches:
collecting field obscurant data with an obscurant sensor; (0025] “Illustrative embodiments use a combination of laser scanner data and visual imaging data to detect obscurants, such as dust. Sporadic laser data is often an indication of an obscurant. Illustrative embodiments analyze the laser data for patterns that are indicative of an obscurant, dynamically determine the limited effective detection range of the sensor system, and then set a new maximum speed limit for the mobile robotic vehicle based on the sensor system's decreased effective detection range and the dynamics of the vehicle.”)
and generating the second model quality metric based, at least in part, on the field obscurant data. ([0114] “Then, the machine controller adjusts a maximum speed of the mobile robotic machine based on the optical density of and the distance to the obscurant in the operating environment (step 826). In other words, the machine controller reduces or decreases the maximum allowed speed of the mobile robotic machine to provide the sensor system more time to collect data due to the diminished perception capabilities of the sensor system caused by the obscurant. In addition, decreasing the maximum allowed speed of the mobile robotic machine allows the machine controller more time to analyze and react to incoming sensor data. The process returns to step 802 thereafter.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to incorporate obscurant data as collected by a sensor in to a vehicle’s control model as taught by Bonefas to adjust its speed in an obscured area. [0016]. Motivation to combine Baumgarten with Bonefas to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 1025567) which is another piece of prior art which teaches a system to gather and communicate a priori information regarding a georeferenced workspace, in particular vegetative index data for use in agriculture.  ([Col 6, 58-66] “Each image sensing element is stereoscopic; alternatively, two or more image sensors 1910 are spaced apart (e.g. over two inches) to provide parallax or depth calculation in conjunction with calibration and a GPS system (or other location services or position triangulation or RTK) on the vehicle.” [Col 7, 11-16] “Since the same devices have the same properties and calibration constants (e.g. color correction constants), then the same correction and adjustment travel from machine to machine through the different stages of crop growth and production. Additionally, information garnered from the previous pass through the field are stored in the memory circuits and the information can be taken into consideration to make subsequent decisions (e.g. location where the seeds were planted).” [Col 18 24-39] “In some embodiments, chlorophyll sensors or detectors are used to supplement or corroborate the visible-spectrum image sensors. Chlorophyll detection correlates with the amount of green content of plants.” [Col 33, 28-33] “In some embodiments, the image sensor system causes real time action based on lowered resolution images. In other embodiments for high resolution images (e.g. over 100,000 elements), the image sensor system sends data to the vehicle cab's central computer or to remote servers or to memory so that the data can be further analyzed,”)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663